                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
                                Plaintiff,         )
                                                   )
                          v.                       )    Case No. 18-00175-01-CR-W-DGK
                                                   )
 PARIS B. YOUNG,                                   )
                                                   )
                                Defendant.         )

                      MEMORANDUM OF MATTERS DISCUSSED AND
                       ACTION TAKEN AT PRETRIAL CONFERENCE

PENDING CHARGE: On July 17, 2019, the Grand Jury returned a four-count Superseding
Indictment against Defendant Paris B. Young. Count One charged Defendant with knowingly and
intentionally possessing with intent to distribute some quantity of a mixture and substance containing
cocaine base. Count Two charged Defendant with knowingly and intentionally possessing a firearm
in furtherance of a drug-trafficking crime. Count Three charged Defendant with possession of a
firearm after having been convicted of a crime punishable by a term of imprisonment exceeding one
year. Count Four charged Defendant with possession of a firearm with an obliterated serial number.

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Jeffrey Quinn McCarther and Sean T. Foley
     Case Agent: Detective Aaron Riley, Kansas City Police Department
     Defense: Angela Williams and possible second chair

OUTSTANDING MOTIONS:
Doc. #43 – Motion to Suppress filed 11/3/19, heard on December 20, 2019
Doc. #44 – Motion to Dismiss filed 11/7/19, heard on January 16, 2019

TRIAL WITNESSES:
     Government: 4 with stipulations; 6 without stipulations
     Defendants: 1 witness, including the Defendant

TRIAL EXHIBITS
     Government: approximately 13 exhibits without stipulations, 10 with stipulations
     Defendant: no more than 10 exhibits

DEFENSES: General denial
POSSIBLE DISPOSITION:
     (X) Definitely for trial; () Possibly for trial; ( ) Likely a plea will be worked out

TRIAL TIME: 2 days total
     Government’s case including jury selection: 1½ days
     Defense case: ½ day

STIPULATIONS: Possible stipulation as to prior felony convictions and chain of custody.

UNUSUAL QUESTIONS OF LAW: none

FILING DEADLINES:

       Witness and Exhibit List
              Government: Exhibit list filed 1/3/2020; Amended Witness List filed 1/17/2020.
             Updated list due on or before January 28, 2020.
              Defense: Witness List and Exhibit list filed 1/4/2020 Updated list due on or
             before January 28, 2020.

        Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, Voir Dire, Jury Instructions: Due by noon, Wednesday, February 5,
       2020.

       Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: Due on or before February 5, 2020.

TRIAL SETTING: Criminal jury trial docket set for February 10, 2020.

       Please note: Defense counsel has an out-of-town work conference the weekend before
       February 10, 2019, and, therefore, requests a start date of Tuesday, February 11, 2019.
       Government counsel has a trial on the second week.


IT IS SO ORDERED.



                                                     /s/ Lajuana M. Counts
                                                     LAJUANA M. COUNTS
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 2
